Title: To George Washington from William Crawford, 29 December 1773
From: Crawford, William
To: Washington, George



Sir
Spring gardin [Pa.] Decembr 29th 1773

Som People about 10 or 12 in number has gon on your Cherter Land within this few days and there is no geting them of without by Force of Arms They are in Couraged by Majr ward Brother to Colo. Croghan ho Claims the Land and says he has a Grant from Crown for that Land and he will undemnefie them, if they will set in any house whare no Person is Living and also

offers the Land for Sail warrenting the Purcher a Lawfull title, he farther ads that Colo. Croghan says you and my self has used his Brother Colo. Croghan very ill in pretending to bey his Land and did not, but want and took the best of it, and would not agree to pay him and that was the Reason offerd for Seling the Land to any Person who Should Chuse to by.
I think Such Proceeding as those if not Stopd will soon set the Hole County in ruin those men have not bought of him, but took your Land and say the[y] will Keep it, I cold Drive them away but they will com back Emedetly as soon as my back is turnd, They man I put on the Land they have drove away and Built a house so Colse to his dore he cannot get into the house at the dore.
Inclosed you have a faint Draft maid by Gess of the Way his Land has bin Claimd and run and the way his Deed from the Endien Given to him is one in the Fork of the two Rivers one at the Mouth of Sewegly on Youchagany and the Grant the he dose make so much noyse about is they Grant on the Ohio and Rockoon first Run by Capt. William Thompson is the Limits of his grant as I have found Sence by a Coppy of the hole 3 grants from Philidalphia The Line Run by Mr Campbell to the Mouth of Petters Creek is over and above his Grant Much More the Line Run by Mr Hooper to the Litle Readstone which is nearly four times as much as his Endien Deed Calls for what Protention he can have for the other Land I am at a Looss to now.
Your Land is 2 Miles and better from the utmost Limits of his Land as you will see by how it is Laid Down on the Run calld Millers Run.
When Thompson run the Land and maid out the draft and Deliverd it to him Colo. Croghan said it was not Run right, Then he imployd Mr Campbell and told him that the River Must be Travist up to the Mouth of Peters Creek as that was they bounds of his Land, and when Mr Campbell and had run the Line as Markd and Deleverd to him Colo. Croghan Said we had not run the Land right we should have alowd him 10 Degrees for veration of the Compass and then he got Mr Hooper and Run this Last Line as you See Marked Then he imployd Mr Penticost for to Run 30 thousand Acres on the head of Shertees Creek and Cross Creek this still Left you out, but sence Mjr Ward taks you and My self and Lun Washington in and says Colo. Croghan has

a grant from the Crown for the Land and has given him that part as Low as the mouth of Whealing and has had a Survayor Laying of Tracts of Land till they have bin stopd by the People how they will Proceed farther I now not I can Recover the Land by Law of this Provenc⟨e⟩ or at Least Great part as the Land is well improved as any in the Country where no person Lives but this will be Costly and Troublesom I shall wait your answear before I proceed as probable you may fall on som Other way as som Late accounts from Philidelphia say the new Propriotory goverment has falen through and that the Goverment is to remain in the hands of Lord Dunmore which I hop will put us in a better footing then we are Likd to under the present State of Matters if it should be true.
when Lord Dunmore was at my house he give me the promise he would interseed for a District of Survaying on the Ohio for me and now ⟨mutilated⟩ have it in his power if he Pleases to give me o⟨ne⟩ and I have wrot to him on that head I should be Glad if you would help me in that as it is or will be in your Power to help me Should Matter fall in that Channell Should I get any thing of the sort I Should be glad to have one Joyning me as it would be near me and sute me much the best, under the Present Surcomstance what Lays betwen me and the Survays I have maid will not be much all the Land worth any thing is alredy survayd. but if you can do any pray do as will then be in my Power to be of Sarvis to you and my self two and our friends.
You probably may get your Land on Chertees Creek patented that would put an end to farther Trouble but this I will Leve to your own Judgement. I am your very Hume Sarvent

W. Crawford

